DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0367242 A1) (hereinafter Chen)  and further in view of Katami et al. (US Pub. No.: 2018/0319127 A1) (hereinafter Katami).
Regarding claim 1, Chen discloses a method of making a window deco film, comprising: 
forming a substrate (110) (corresponding to hard coating layer); 
forming a decoration layer (130) (corresponding to deco layer); 
forming a light-shielding layer (140a) on the decoration layer; and 
forming buffer layer (190a) made of acrylic material on hard coating before forming the decoration layer (¶0033-0036; Fig. 1b).
Chen is silent about hard coating layer having a thickness in a range from 1 micrometer to 30 micrometer. 
Katami also discloses a method of fabricating a window deco film, comprising HC-TAC (corresponding to hard coating layer) (Fig. 9a) with a thickness of 28 micro-meter; and a deco layer (PET film, fig. 9(a)), a light-shielding layer (polarizer, fig.9(a)) and an acryl-based coating layer (fig. 9(a), acrylic-based film) formed on the hard coating layer (HC-TAC, fig. 9(a)). The benefit of using hard coating layer with thickness of 28 micro-meter would have been to prevent retardation on the deco film. 
Give the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to used hard coating layer having thickness of 28 micro-meter as taught by Katami within the method of manufacturing a window deco film as taught by Chen. The benefit of doing so would have been to reduce retardation on the deco film. 

Regarding claims 2-3, Chen discloses additional optical layer like anti-glare layer or an antireflection layer can be disposed on a surface of the substrate 110 opposite to the surface where the auxiliary light-shielding layer (140a) is disposed on (¶0024). Thus, the addition of anti-glare or antireflection layer naturally involves the use of adhesive. 
Regarding claim 4, Chen naturally discloses combining a decoration cover plate and a touch panel with one surface of the hard coating layer (110) by the first adhesive layer. 
Regarding claim 5, Chen discloses second buffer layer (190a) is made of bi-layer structure of silicon dioxide and silicon nitride, in which the refractive index of the silicon nitride is higher than the refractive index of the silicon dioxide, and the silicon nitride layer is closer to the substrate 110 than the silicon dioxide layer is to the substrate 110 (¶0035). The second buffer layer containing resin such as acrylic or epoxy (¶0036). Thus, the second buffer layer considered as acrylic base layer which contains layer of silicon dioxide and silicon nitride (corresponding to hairline layer). 
Regarding claim 6, Chen discloses the first buffer (150a) containing acryl-based material (¶0036) is formed on the light-shielding layer (140) and substrate (110) (Fig. 5a). Chen further discloses forming a second adhesive layer (570) on the substrate (110)to fill the step portion between the substrate (110) and the first buffer (150a) (Fig. 5a; ¶0029). 
Regarding claim 7, Chen discloses attaching a touch panel (520a) to the second adhesive layer (570) (Fig. 5a). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746